Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the appeal pre-brief filed on 11/18/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861                                                                                                                                                                                                        
Claim Objections
Claims 17 and 21 are objected to because of the following informalities:  
In claim 17, line 6, the phrase “the radius of the curved” should be changed to -- a radius of a curved --.
In claim 21, line 3, the phrase “the frame” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 12, 14 – 17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0370303 A1 to Schmitz Schmitz”) in view of U.S. Patent Application Publication No. 2016/0238564 A1 to Owens et al. (hereinafter “Owens”).

Regarding Claim 1, Schmitz teaches a frame assembly (see holder 23, Fig. 1, see paragraph [0034] describing an X-ray sensor 22 mounted removably in a holder 23 for detection of pipe 18) for use in an apparatus for performing evaluation of a portion of a pipe (see pipe 18, Fig. 1 being evaluated, see abstract), the frame assembly comprising: 
a frame (see holder 23, Figs. 1, 4) which is structured to cooperatively engage an outer surface of the pipe (see arrangement at Figs. 1, 4 illustrating the frame/holder 23 engaging outer surface of pipe 18), the frame (23) having a curved surface which is curved about an axis which, when the frame is engaged with the pipe generally coincides with a central longitudinal axis of the pipe (see arrangement at Figs. 1, 4), the curved surface is generally defined by a radius which is generally equal to an outer radius of the pipe (see arrangement at Figs. 1, 4, illustrating the curved surface of holder/frame 23 which generally is defined by a radius which is generally equal to outer radius of pipe 18), wherein the frame (23) is structured to releasably hold a flexible phased array probe (see paragraphs [0034], [0051], [0053], [0060] describing detector panel 64 that can be housed in the sensor 22 comprising flexible substrate 36 comprising array of transistors 42, see arrangement at Fig. 3, the invention further describes the feature of the detector 22 comprising the flexible array transistors to be removably inserted into the housing 23) therein a fixed distance from the curved surface (see Fig. 4, illustrating arrangement of the flexible detector panel 64 arranged at a fixed 
Even though Schmitz teaches the frame assembly 23 for use in an apparatus for performing X-ray detection of a portion of pipe 18 as described above, Schmitz does not explicitly teach the apparatus for performing ultrasonic based evaluation.  
 Owens, in the field of magnetostrictive ultrasonic guided wave scanner system for the purposes of non-destructive inspection of pipes, plates, etc., teaches an apparatus for performing ultrasonic based evaluation of a portion of a pipe (see paragraphs [0002] and [0021] describing ultrasonic guided waver scanner system for inspection of pipes, see frame 400 configured to force the flexible phased array probe i.e. flexible sensor coils 401 as described at paragraphs [0038] and [0043] describing the flexible sensor coils can be arranged to allow for phased array focusing).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the X-ray based detection of Schmitz for Owens’s ultrasonic sensor, in order to provide accurate and reliable two-dimensional scan images with an improved axial and lateral resolution, thus providing complete and wide coverage of the pipeline.  The modification further allows Owens).

Regarding Claim 2, Schmitz as modified above teaches wherein the frame (23) includes a main passage defined therein (see arrangement at Figs. 4 of Schmitz showing space between the curved surface of the housing 23 and the flexible detector 64, thus defining the claimed passage) such that when the flexible phase array probe (detector panel 64 comprising the flexible substrate 36 having the array transistors 42 of Schmitz) is releasably held in the frame (see paragraphs [0034], [0060] of Schmitz describing the feature of the flexible array detector removably inserted into the housing), the main passage (see space between the flexible detector 64 and the curved surface of the detector housing 23 of Schmitz) is disposed between the flexible phase array probe and the curved surface (see arrangements at Figs. 4, 5, see also paragraphs [0060], [0064] of Schmitz).  

Regarding Claim 12, Schmitz teaches an apparatus for performing evaluation of a portion of a pipe (see abstract, paragraphs [0029], [0030] and Fig. 1 describing an apparatus for performing X-ray detection of pipe 18), the apparatus comprising: 
a frame assembly (see holder 23, Fig. 1, see paragraph [0034] describing an X-ray sensor 22 mounted removably in a holder 23 for detection of pipe 18) structured to abut (see arrangement at Figs. 1,4, see also paragraph [0029]) an outer surface of the pipe (pipe 18, Figs. 1, 4), the frame assembly (23) having a curved surface defined by a radius which is generally equal to an outer radius of the pipe (see arrangement at Figs. 
a flexible phased array probe (see paragraphs [0051], [0053], [0060] describing detector panel 64 that is housed in the sensor 22 comprising flexible substrate 36 which comprises array of transistors 42, see arrangement at Fig. 3) removably holdable by the frame assembly (see paragraphs [0034], [0060] describing the feature of the flexible array detector removably inserted into the housing), wherein the frame assembly (23) is configured to force the flexible phased array probe (64) into a shape based on the flexible phased array probe being releasably inserted into the frame (see paragraph [0060] describing the arrangement of Fig. 4 with the curved detector panel 64 fabricated using flexible substrate 36 and being removably inserted into the housing/frame 23 for inspection of pipe 18, note that when the flexible detector 64 conforms to the shape of the housing when being inserted as indicated at paragraphs [0029] and [0070], thus reading on the invention as claimed), and wherein the shape is substantially the same as the outer surface of the pipe (see arrangement at Fig. 4 illustrating the shape of the detector being substantially the same as the surface of pipe 18).
Even though Schmitz teaches an apparatus for performing X-ray detection of a portion of pipe 18 as described above, Schmitz does not explicitly teach the apparatus for performing ultrasonic based evaluation.  
 Owens, in the field of magnetostrictive ultrasonic guided wave scanner system for the purposes of non-destructive inspection of pipes, plates, etc., teaches an apparatus for performing ultrasonic based evaluation of a portion of a pipe (see paragraphs [0002] and [0021] describing ultrasonic guided waver scanner system for 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the X-ray based detection of Schmitz for Owens’s ultrasonic sensor, in order to provide accurate and reliable two-dimensional scan images with an improved axial and lateral resolution, thus providing complete and wide coverage of the pipeline.  The modification further allows inspection which results in a faster scanning of the material (see also paragraphs [0004] and [0089] of Owens).

Regarding Claim 14, Schmitz as modified above further teaches a system for performing non-destructive evaluation of a portion of a pipe (see system 10 at Fig. 1, see paragraph [0030] of Schmitz), the system comprising: 
a processing unit (see system controller 28, image processing circuit 30, Fig. 1, see paragraphs [0039] – [0041] of Schmitz); 
an output device (see detector acquisition circuit 26, Fig. 1 of Schmitz) in communication with the processing unit (28, 30, Fig. 1) ; and 
the apparatus of claim 12 (see detector 22 housed in housing 23, Fig. 1, see paragraph [0034] of Schmitz, see rejection to claim 12 above), wherein the flexible phased array probe (flexible array probe 64 housed in detector 22 and housing 23 as illustrated at Figs. 1, 4 of Schmitz, see rejection of claim 12 above) is in communication Schmitz showing the communication between the detector 22 and the processing circuits).  

Regarding Claim 15, Schmitz as modified above teaches an input device (see operator workstation 32 comprising input devices as described at paragraph [0041] of Schmitz) in communication with the processing unit (28, 30) for inputting of information to the processing unit (see paragraph [0041] of Schmitz).

Regarding Claim 16, Schmitz in view of Owens as modified above teaches the input device and the output device are provided as a single touchscreen mechanism (see paragraph [0056] of Owens describing the user interface 1103 which can be implemented as a touch screen display).     

Regarding Claim 17, Schmitz in view of Owens as modified above teaches a kit (see paragraph [0042] of Schmitz describing the system 10 may be implemented as a kit) for use in performing ultrasonic evaluations of portions of different pipes of different diameters (see paragraphs [0034], [0084] and Table 1 of Schmitz describing different pipe having different diameters used in the invention, see also modification of Schmitz in view of Owens in claim 1 above describing performing ultrasonic evaluations), the kit comprising: 
a flexible phased array probe (see detector panel 64 arranged on the flexible substrate 36 of Schmitz); and
Schmitz, thus reading on the invention as claimed),
wherein the radius of the curved surface of any one frame assembly of the plurality differs from the radius of the curved surface of any other one frame assembly of the plurality (see different radius of the plurality of the detectors at Table 1 of Schmitz), and 
wherein the flexible phased array probe is selectively coupleable to the frame of any of the plurality (see paragraph [0009] of Schmitz describing a curved detector conforming in size and curvature to a pope section being selected, see also Table 1 of Schmitz).

Regarding Claim 21, Schmitz teaches an apparatus for performing evaluation of a portion of a pipe (see abstract, paragraphs [0029], [0030] and Fig. 1 describing an apparatus for performing X-ray detection of pipe 18), the apparatus comprising: -5-Application No. 16/102,928 Response dated September 20, 2021 Responsive to Final Office Action Dated July 20, 2021 
a frame assembly (see holder 23, Fig. 1, see paragraph [0034] describing an X-ray sensor 22 mounted removably in a holder 23 for detection of pipe 18) configured to abut (see arrangement at Figs. 1,4, see also paragraph [0029]) an outer surface of the pipe (pipe 18, Figs. 1, 4), the frame (23) having a curved surface corresponding to the outer surface of the pipe (see arrangement at Figs. 1, 4, illustrating the curved surface of holder/frame 23 which generally is defined by a radius which is generally equal to outer radius of pipe 18); and 

Even though Schmitz teaches an apparatus for performing X-ray detection of a portion of pipe 18 as described above, Schmitz does not explicitly teach the apparatus for performing ultrasonic based evaluation.  
 Owens, in the field of magnetostrictive ultrasonic guided wave scanner system for the purposes of non-destructive inspection of pipes, plates, etc., teaches an apparatus for performing ultrasonic based evaluation of a portion of a pipe (see paragraphs [0002] and [0021] describing ultrasonic guided waver scanner system for inspection of pipes, see frame 400 configured to force the flexible phased array probe i.e. flexible sensor coils 401 as described at paragraphs [0038] and [0043] describing the flexible sensor coils can be arranged to allow for phased array focusing).
Schmitz for Owens’s ultrasonic sensor, in order to provide accurate and reliable two-dimensional scan images with an improved axial and lateral resolution, thus providing complete and wide coverage of the pipeline.  The modification further allows inspection which results in a faster scanning of the material (see also paragraphs [0004] and [0089] of Owens).


Claims 3 – 11, 13, 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz in view of Owens and further in view of U.S. Patent No. 8,087,298 B1 to DiMambro et al. (hereinafter “DiMambro”).

Regarding Claim 3, Schmitz as modified in claims above teaches the claimed invention except for a skirt formed from a flexible material extending outward from the curved surface, which is disposed around and encircles an opening of the main passage defined in the curved surface.
DiMambro, in the field of ultrasonic probes for area scan inspections, teaches a skirt formed from a flexible material (foam gasket 150, Fig. 1, see Col. 6, lines 34 – 36, 52 - 63 describing resilient foam which reads on the flexible material as claimed) extending outward from the curved surface (see foam gasket 150 attached to the bottom side of the housing 110, Fig. 1) which is disposed around and encircles an opening of the main passage defined in the curved surface (see arrangement at Figs. 1, 
DiMambro further teaches wherein, the main passage (160) and the skirt (150) are positioned such that when the frame assembly (housing 110) is disposed on an outer surface of the pipe (inspection surface 190) a reservoir (cavity chamber 164) is formed which is generally defined on a first side by the flexible phase array probe (phased array ultrasonic probe 120), on a second side opposite the first side by the outer surface of the pipe (inspection surface 190, see arrangement at Fig. 1), and by the main passage and the skirt which extend between the first side and the second side (see arrangement at Fig. 1).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the skirt/gasket formed from a flexible material of DiMambro into Schmitz in view of Owens in order to allow usage of the ultrasonic testing device on a variety of surfaces including uneven inspection surfaces which may have recessed or protruding regions and further ensure proper sealing around the inspection site to prevent or reduce fluid from escaping. 

Regarding Claim 4, Schmitz in view of Owens in view of DiMambro as modified above teaches wherein the frame (see 110, Fig. 1 of DiMambro) further includes a fluid supply conduit (see water supply port 170, Fig. 1 of DiMambro),  extending from a fluid supply inlet positioned on an outer surface of the frame to a fluid outlet positioned at the reservoir (see an arrangement at Fig. 1 of DiMambro), and wherein the fluid supply DiMambro).  

Regarding Claim 5, Schmitz in view of Owens in view of DiMambro as modified above teaches wherein skirt (150 of DiMambro) includes a coating disposed on a surface thereof opposite the frame (see Col. 7, lines 28 – 32 of DiMambro describing “polyurethane microcellular foam gasket used in the present example includes an open cell foam layer sandwiched between abrasive and oil resistant layers for contacting the inspection surface, and can also include an adhesive layer for attachment to the housing 110”).  

Regarding Claim 6, Schmitz in view of Owens in view of DiMambro as modified above teaches wherein the frame further comprises an air removal conduit (vacuum ports 175, Fig. 1, see Col. 3, lines 63 – Col. 4, line 11, Col. 8, lines 5 – 16, even though DiMambro teaches vacuum ports that remove excess water, it would be obvious to remove air that exists as the vacuum ports allow removal of fluid in general, see Col. 8, lines 39 - 63) which extends from an inlet in the reservoir to an outlet defined in an exterior surface of the frame (see arrangement at Fig. 1 of DiMambro).  

Regarding Claim 7, Schmitz in view of Owens in view of DiMambro as modified above teaches an encoder device (see encoder 801, Figs. 8b, 8c and paragraphs [0034], [0050] of Owens and/or see encoder 185, Fig. 1 of DiMambro) disposed within a cavity defined in the frame which is structured to track the position of the frame Owens and/or see Col. 8, lines 27 – 38 of DiMambro).  

Regarding Claim 8, Schmitz in view of Owens in view of DiMambro as modified above teaches wherein the encoder device includes an encoder wheel which is rotatable about an encoder axis (see Fig. 8b and paragraph [0050] of Owens describing encoder 801 mounted on the probe axle 807 and see Col. 3, lines 35 – 45 of DiMambro describing rotary wheel encoders which can be used, see also rear wheel 180 in contact with the encoder 185), and wherein the encoder wheel includes an outer surface which is structured to protrude from the frame through an opening defined in the frame and engage an outer surface of the pipe (see Fig. 1 of DiMambro showing the encoder 185 in contact with the rear wheel 180 which protrudes from the housing and engages the outer surface of the pipe 190, it would be obvious to consider rear wheel 180 as part of the encoder 185 since both are in contact and aid in movement of the device over the surface being evaluated and/or see arrangement at Figs. 8a – 8c of Owens).  

Regarding Claim 9, Schmitz in view of Owens in view of DiMambro as modified above teaches the claimed invention except for the encoder device is pivotally mounted to the frame, and wherein the frame includes a biasing mechanism which is engaged with the encoder device in a manner such that the outer surface of the encoder wheel is biased outward from the frame.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to pivotally In re Stevens, 1010 USPQ 284 (CCPA 1954).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a biasing mechanism engaged with the encoder device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 10, Schmitz in view of Owens in view of DiMambro as modified above teaches the frame includes a number of magnetic elements positioned at or about the curved surface, which are structured to magnetically interact with the pipe (see magnets described at paragraph [0071] of Schmitz and/or see magnetostrictive probe 400 comprising at least one biasing magnet 800 as described at paragraphs [0034], [0035] of Owens).  

Regarding Claim 11, Schmitz in view of Owens in view of DiMambro teaches wherein the frame includes a number of index buttons positioned thereon (see paragraph [0036] of Schmitz describing “the holder or case 23 may include a power source (e.g., a battery or tethered power connector) as well as communication circuitry for receiving and/or transmitting examination protocols or acquired data over a wired or wireless network”, therefore it would have been obvious to one having ordinary skill in the art Schmitz does not explicitly state the index buttons positioned on the frame, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the index buttons on the frame, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  

Regarding Claim 13, Schmitz as modified above teaches wherein the flexible phased array probe comprise a flexible multi-element phased array probe (see paragraph [0053] of Schmitz describing the detector 64 including an array of pixel areas on the flexible substrate and each of pixel areas 40 includes transistors (i.e. TFT array) and further states “For example, in some embodiments, transistors 42 can be arranged in a honeycomb pattern. A spatial density of transistors 42 can determine a quantity of pixel areas 40 or pixels in the array, the physical dimensions of the array, as well as the pixel density or resolution of detector panel 64”).  
Even though Schmitz teaches a flexible phased array probe which can have a variety of transistor densities as indicated above, Schmitz is silent regarding the exact number of elements used i.e. Schmitz does not explicitly state a flexible “64-element” phased array probe.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a 64-element phased array probe, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).   The modification allows for higher accuracy of the monitoring system.

Regarding Claim 18, Schmitz in view of Owens as modified above teaches a method of performing ultrasonic evaluation of a portion of a pipe using the system of claim 14 (see rejection of claims 12 and 14 above), the method comprising:   
positioning the apparatus (23, 22 of Schmitz and/or probe body 500, Fig. 4 of Owens) onto an outer surface of a pipe (18 of Schmitz and/or 200 of Owens).
Schmitz in view of Owens does not explicitly teach providing a flow of ultrasonic conducting fluid to a main fluid supply inlet.
DiMambro, in the field of ultrasonic probes for area scan inspections, teaches providing a flow of ultrasonic conducting fluid to a main fluid supply inlet (see abstract, see Fig. 1 and Col. 2, lines 49 – 60, Col. 3, lines 1 – 12 and Col. 6, lines 34 – 51 describing and illustrating an ultrasonic transmitting liquid within cavity 160 that forms the ultrasonic wave path 126).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an ultrasonic conducting fluid of DiMambro into Schmitz in view of Owens in order to effectively and efficiently facilitate the transmission of ultrasonic wave from the detector to the surface of inspection.
Schmitz in view of Owens in view of DiMambro as modified above further teaches sliding the apparatus along the outer surface of the pipe in a direction parallel to the longitudinal axis of the pipe (see sliding capability of Owens at Figs. 4, 9 and/or DiMambro that aid in movement of the ultrasonic probe testing device over an inspection surface 190, see also Col. 8, lines 17 – 26 and Fig. 6).

Regarding Claim 19, Schmitz in view of Owens in view of DiMambro as modified above teaches prior to positioning the apparatus onto the outer surface, marking the outer surface of the pipe with indicia to indicate a left and a right bound of an area which is to be scanned (see paragraphs [0034], [0054] of Owens describing ferromagnetic strip 402 that is being attached to the structure 200 prior to arranging the probe 400 onto the structure and further defines the path along which the probe 400 travels, thus can be reasonably considered as marking the outer surface of the pipe as claimed and see scanning the surface in a scan direction, see Col. 3, lines 18 – 45 of DiMambro).  

Regarding Claim 20, Schmitz in view of Owens in view of DiMambro as modified above teaches wherein the frame includes a number of index buttons positioned thereon in communication with the processing unit (see paragraph [0036] of Schmitz describing “the holder or case 23 may include a power source (e.g., a battery or tethered power connector) as well as communication circuitry for receiving and/or transmitting examination protocols or acquired data over a wired or wireless network”, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize an index button that is used as a power source for either wired or wireless network connection with the communication circuitry), and 
wherein the method further comprises: 
DiMambro that allows sliding movement), repositioning the apparatus on the outer surface of the pipe in a position adjacent to where the apparatus was slid; and activating one of the index buttons (see Col. 8, lines 17 – 26, Figs. 1, 6 of DiMambro and modification above).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following relevant art:
Guo X et al. (CN 105548370 A) teaches a probe comprising an ultrasonic phased array probe and the array being flexible in order to detect curved surfacing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861